Citation Nr: 1401095	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  04-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) based on a personal assault.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety reaction.

3.  Entitlement to service connection for a disability manifested by memory loss.

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disability.

6.  Entitlement to service connection for a sleep disorder (to include sleep apnea), to include as secondary to an acquired psychiatric disability. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky, and a May 2006 rating decision of the VARO in Atlanta, Georgia.   

In January 2007, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in March 2008 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

In its remand, the Board directed that a statement of the case (SOC) be issued on the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety, and entitlement to service connection for memory loss, major depressive disorder, a heart disability, and sleep apnea.  The RO issued an SOC in September 2013.  In November 2013, the accredited representative filed a written brief presentation on all five issues.  The Board, in recognizing that the claims process is not intended to be adversarial, will accept the November 2013 brief as a substantive appeal as to those issues.  In this regard, the Board notes that the written brief presentation was received by VA within 60 days of the September 2013 SOC. 

The issue of whether there was clear and unmistakable error in a July 1972 rating decision which denied entitlement to service connection for a claimed nervous condition (diagnosed as immature personality associated with sociopathic tendencies), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See November 2013 written brief presentation.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, in a July 1972 rating decision, the RO denied entitlement to immature personality associated with sociopathic tendencies.  In August 1972, the RO denied entitlement to service connection for anxiety neurosis.  In February 1989, the RO incorporated the prior denials of July and August 1972 and denied entitlement to PTSD, alleged due to the Veteran's unverified stressor of fear of being burned while working in the boiler room of a Navy vessel.  In July 2001, the Veteran filed a claim to reopen his previously denied claim of PTSD and again reiterated his stressor with regard to a boiler room.  In February 2003, the RO denied the Veteran's claim to reopen and found that new and material evidence had not been received since the 1989 denial.  In September 2005, the Veteran filed a claim for service connection for a mental condition.  In May 2006, the RO denied service connection for major depressive disorder, memory loss, and also found that new and material evidence had not been received to reopen a previously denied claim for service connection for an anxiety reaction

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and anxiety reaction disability

As noted above in the introduction section, the Veteran, through his representative, has raised the issue of CUE in a July 1972 rating decision.  In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  The Veteran contends that his mental problems stem from an incident aboard the USS Shangri-La, during which he contends he was locked in a boiler room as a "prank" and he was afraid that the boiler would explode or catch on fire.  The Board notes that when the Veteran initially filed him claim for a mental disability in 1971, he contended that he had a nervous condition and an inability to hold jobs as a result.  A September 1968 VA summary of hospitalization reflects that the Veteran had been admitted to the South Florida State Hospital with a history of possible psychotic behavior.  He was diagnosed with neurosis, hysterical dissociative type.  A June 1972 VA examination report reflects that the Veteran reported a constant fear of exploding boilers while in service. 

Based on the foregoing, the Board finds that both issues of whether new and material evidence has been received to reopen a claim for PTSD and a claim for anxiety are inextricable intertwined with the issue of whether there was CUE in the July 1972 rating decision; thus, they must be remanded to allow for the RO to first process the claim for CUE.  Adjudication of the CUE claim may impact the new and material evidence (NME) claims; thus, any adjudication of the NME claims by the Board at the present time would be premature. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

In addition, the Board notes that the March 2008 correspondence from the AMC to the Veteran informed him that his claim for anxiety reaction was denied in May 2006 and that the appeal was final.  However, it is the May 2006 rating decision which is on appeal.  Thus, the Veteran should be provided with appropriate notice, in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), that his claim for service connection for nervousness was denied in July 1972 because he did not have a disability for VA purposes, but rather had a diagnosis of a constitutional or developmental abnormality.  He should also be informed that his claim was again denied in August 1972 because the clinical diagnosis of neurosis was too remote from service.  

Entitlement to service connection for a disability manifested by memory loss

As memory loss may be a symptom of an acquired psychiatric disability, the Board finds that it is also inextricably intertwined with the above issues.

Entitlement to service connection for a heart disability

In a November 7, 2013 written brief presentation, the Veteran's representative contended that the Veteran's heart disease may be aggravated by his acquired psychiatric disabilities.  As the Board is remanding the issues with regard to acquired psychiatric disabilities, it will also remand the issue of a heart disability, to include as secondary to an acquired psychiatric disability.

Entitlement to service connection for a sleep disorder, to include sleep apnea

In the 2013 written brief presentation, the Veteran's accredited representative, contended that the Veteran's acquired psychiatric disability aggravated his sleep apnea.  Thus, it is inextricably intertwined with the issue of CUE in the 1972 rating decision and with the remanded issues of whether NME has been received to reopen the claims for service-contention for PTSD and an anxiety disability, and must also be remanded.

In his September 2005 claim (See representative's memorandum), the Veteran requested service connection for a "sleep disorder".  In a December 2005 statement (VA Form 21-4138), the Veteran asserted that he has sleep apnea.  The RO denied the Veteran entitlement to service connection for sleep apnea.  The Board notes that a May 26, 2009 VA clinical record reflects a diagnoses of sleep disorder and notes "hypersomnia with sleep apnea".  A May 27, 2009 VA clinical note reflects the opinion of the provider as follows: "I am not sure what is going on with this man. Clearly he has a sleep disorder but the etiology not clear.  He is here to help [rule out] seizure, but I think he also has some type of encephalopathy but not clear what the cause might be.  Although this might be related to seizures we need to [rule out] other causes."  A May 29, 2009 VA clinical note reflects that the Veteran has a sleep disorder related to "multiple things". 

An October 26, 2009 VA clinical record from neurology reflects that the Veteran sleeps much of the day and does not sleep well at night.  He reported daytime and nocturnal confusional episodes.  It was noted that he has sleep apnea and awakens with strange behaviors.   The examiner stated that "to complicate the matter, he has a large arachnoid cyst in the left middle cranial fossa, raising the question of complex partial seizures.  Ambulatory EEG studies in the hospital documented episodes of confusional arousal, but no seizures or interictal epileptiform activity. Impression: The patient's problems are likely due to one or more sleep disorder.  Polysomnograms have shown that he has mild [obstructive sleep apnea], which likely is not enough to account for all of his symptoms.  I suspect that he has a parasomnia which is most likely related to his PTSD."  (The Board notes that the examiner was under the impression that the Veteran had been diagnosed with PTSD related to experiences in Vietnam; however, the Veteran has not contended that he has PTSD related to Vietnam, or that he was in Vietnam.)

Based on the foregoing, the Board finds that the claim for service connection for a sleep disorder originally filed by the Veteran is not limited to sleep apnea.  Therefore, the Board has restyled the issue on appeal.

Entitlement to service connection for depression

VA clinical records reflect that the Veteran has depression likely related to situational factors in his life.  It was additionally noted that "[the Veteran's] depression also appears to stem from characterilogical facts which are generally resistant to treatment.  (See June 2003 VA record).  The Veteran has also been diagnosed with dysthymia with history of major depressive disorder complicated by inadequately treated obstructive sleep apnea with cognitive disorder and mimicking neurovegetative signs and symptoms of depression. 

Based on the foregoing, and with consideration of Clemons, the Board finds that this issue is inextricably intertwined with the above issues, and thus, must also be remanded.


Accordingly, the case is REMANDED for the following action:

1.  First, adjudicate the referred claim of whether there was CUE in a July 1972 rating decision that denied service connection for a claimed nervous condition (diagnosed as immature personality associated with sociopathic tendencies).   

2.  Issue a VCAA notice letter for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Kent v. Nicholson, 20 Vet. App. 1 (2006), and any other applicable legal precedent.  

The Veteran should be informed that his claim for entitlement to service connection for an anxiety/nervousness disability was denied in July and August 1972 because he initially did not have a disability for VA purposes, and because a subsequent clinical diagnosis of neurosis was too remote from service; new and material evidence which relates to this is required to reopen his claim.  

3.  After completion of adjudication of the CUE claim, then readjudicate the remaining issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



